UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1403


JEANETTA CARTER,

                    Plaintiff - Appellant,

             v.

WAWA, INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Arenda L. Wright Allen, District Judge. (4:17-cv-00011-AWA-LRL)


Submitted: August 30, 2019                                  Decided: September 20, 2019


Before DIAZ and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jeanetta Carter, Appellant Pro Se.  Michael Gordon Matheson, THOMPSON
MCMULLAN PC, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jeanetta Carter seeks to appeal the district court’s order denying her Fed. R. Civ. P.

60(b) motion for relief from the court’s prior order granting summary judgment for

Appellee. We dismiss the appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

       Parties are accorded thirty days after the entry of the district court’s final judgment

or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on March 13, 2019. The notice

of appeal was filed on April 15, 2019. Because Carter failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period, we dismiss the appeal.

We also deny as moot Appellee’s motion to dismiss the appeal and deny Appellee’s motion

for sanctions. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 DISMISSED




                                              2